WALDEN, Chief Judge
(dissenting).
I respectfully dissent from that part of the majority opinion which reverses a portion of the order appealed.
The iteflis requested in the motion to produce were sufficiently relevant to the causes of action, aside from accounting relief, as to warrant the entry of the trial court’s order requiring their production. Fla.R.Civ. P. 1.21(b), 1954, 30 F.S.A.; Cooper v. Fulton, Fla.App. 1960, 117 So.2d 33, 83 A.L.R.2d 297.
We here were not present when the motion was argued before the trial court, and it is my opinion from the appellate presentment that no error, abuse of discretion or recognizable prejudice to appellants has been demonstrated.
Overseeing and ruling upon objections to discovery devices is a vexing and ever increasing trial court burden. Because of the trial judge’s close familiarity with the cases before him and their administration it seems that he should be accorded wide discretion in the discovery area. For appellate courts to second guess decisions in this field, absent a clear demonstration of harmful error, is' to open Pandora’s Box.
I would affirm the trial court order in toto.